United States Court of Appeals
                     For the First Circuit


No. 19-1364

                  WM CAPITAL PARTNERS 53, LLC,

                      Plaintiff, Appellee,

                               v.

                         BARRERAS, INC.,

                      Defendant, Appellant,

                      GABLES TOWERS, INC.,

                           Defendant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Aida M. Delgado-Colón, U.S. District Judge]


                             Before

                  Lipez, Thompson, and Barron,
                         Circuit Judges.


     Lizabel M. Negrón-Vargas, with whom Edgardo L. Rivera Rivera
and The Rivera Group were on brief, for appellant.
     Juan C. Salichs-Pou, with whom Salichs Pou & Associates, PSC
and Ramón L. Ramos-Aponte were on brief, for appellee.


                       September 22, 2020
           LIPEZ, Circuit Judge.           Plaintiff-appellee WM Capital

Partners 53, LLC ("WM Capital") filed this diversity action seeking

a   declaratory   judgment    specifying     its   property     rights    in   a

commercial complex in San Juan, Puerto Rico.            The district court

granted WM Capital's motion for summary judgment, denied a cross-

motion for summary judgment filed by defendant-appellant Barreras,

Inc., directed WM Capital to "submit a proposed declaration for

the Court's consideration," and instructed the Clerk of Court to

"enter judgment as to all defendants."1            WM Capital Partners 53,

LLC v. Barreras Inc., 373 F. Supp. 3d 350, 354 (D.P.R. 2019).

Pursuant to that instruction, the Clerk of Court issued an order

captioned "JUDGMENT"2 the day after the Opinion issued -- and

before WM Capital submitted its proposed declaration. The Judgment

stated    that,   "pursuant   to   the     Court's    Opinion    and     Order,

. . . [j]udgment is HEREBY ENTERED as to all defendants in favor

of plaintiff."     The same day, Barreras filed a notice of appeal.

WM Capital subsequently submitted its proposed declaration, and

Barreras filed objections to it.            However, the district court




      1The other defendant in this case, Gables Towers, Inc., never
filed an answer to the complaint, see WM Capital, 373 F. Supp. 3d.
at 354 n.1, and is not a party to this appeal.
      2We refer to the district court's summary judgment opinion
and order as the "Opinion" and the separate order, captioned
"JUDGMENT," as the "Judgment" for clarity.


                                   - 2 -
declined to take further action and stayed the proceedings pending

the outcome of this appeal.

             Because we conclude that the district court never issued

a "final decision," see 28 U.S.C. § 1291, we dismiss Barreras's

appeal for lack of appellate jurisdiction.

                                        I.

             We briefly summarize the factual background and recite

the procedural history relevant to our analysis.                    This appeal

arises from a dispute over the parties' property interests in two

office towers in San Juan, known as the Citi Towers Complex ("the

Towers"), and the parcel of land on which they stand.                There is no

dispute that the parcel is owned by Barreras.              In 1960, Barreras's

predecessor leased out the parcel for a renewable period of up to

99 years to the First National City Bank of New York.                    The lease

required the tenant to "promptly . . . demolish[], reconstruct[],

remodel[],     or   rebuil[d],   at    the     Tenant's    cost"   the    existing

structures on the land and spend at least one million dollars on

the construction project.        The lease further specified that the

tenant would own the new building for the period of the lease, but

that, when the lease was terminated, the landlord would "become

the   owner,    without   liability      to     the   [t]enant,    and     without

obligation     to   reimburse    the    [t]enant,     of    all    improvements,

buildings and structures[,] which the [t]enant[] may have made in

the leased premises."


                                       - 3 -
          Consistent with the lease's requirement, the Towers were

built on the leased land, as reflected in a recording in 1988 in

the Puerto Rico Property Registry.       In 2005, Gables Towers, Inc.

("Gables") purchased the Towers for $24 million, and Gables was

also reassigned the lease for the parcel on which they stand.3       To

finance the purchase, Gables received in 2005 a loan from R-G

Premier Bank of Puerto Rico for $21.6 million, secured by a

mortgage on the Towers.4     In 2006, Gables entered a second loan

agreement with R-G Premier Bank for $25.6 million to refinance the

first loan, to pay an existing line of credit, and to cover

additional costs.      Accordingly, Gables executed an additional

mortgage note in the amount of $4 million and its 2005 mortgage

was   amended   and   extended   to   secure   the   additional   debt.5

Subsequently, Scotiabank replaced R-G Premier Bank as the creditor

in the loan agreements with Gables.

          In 2012, Scotiabank, WM Capital's predecessor, initiated

a collection and foreclosure proceeding against Gables, asserting



      3In assigning the lease to Gables, the prior lessee (and,
thus, prior owner of the Towers) also "delivered possession" of
two mortgage notes for $4.4 million that were executed in 1998 and
that are secured by a mortgage on the leasehold.
      4In addition to creating a mortgage on the Towers, Gables
also "pledge[d], assign[ed,] and grant[ed] to the [lender] a
security interest" in the two mortgage notes executed in 1998.
      5As with the 2005 loan, Gables again pledged a security
interest in the 1998 mortgage notes. In 2009, Gables executed a
restructuring amendment to the 2006 mortgage.


                                 - 4 -
that Gables had failed to comply with the terms of the loan

agreement and demanding, among other relief, that the Towers be

sold at public auction. Shortly thereafter, in 2013, Gables failed

to   pay   more    than    $800,000   in     property      taxes,   which   was   its

responsibility under the terms of the lease, and Barreras initiated

eviction proceedings in a Commonwealth court, the Court of First

Instance,    San    Juan    Part   ("CFI").          The    eviction   proceedings

transpired     simultaneously         with     the    foreclosure      proceeding.

Ultimately, Gables and Barreras submitted the eviction dispute to

arbitration.        Invoking Puerto Rico law, Scotiabank sought to

intervene in the arbitration proceedings on the ground that, as

Gables's mortgagee, it had a statutory right to be subrogated into

the position of lessee.            The arbitrator denied that request in

October 2015 because the original lease agreement, which included

the arbitration provision, was between only Gables and Barreras.6

Scotiabank did not appeal the arbitrator's denial of its petition

for intervention.




      6 Scotiabank also sought to intervene in the eviction
proceedings in the CFI before Barreras and Gables submitted that
dispute to arbitration. The CFI denied that request in February
2014, and the Puerto Rico Court of Appeals denied a request for
reconsideration.    However, both of these intervention rulings
against Scotiabank were later vacated by that court when it
concluded that the lease required the parties to arbitrate their
dispute and that the arbitrator was entitled to decide the
intervention issue.


                                       - 5 -
             In 2016, the arbitrator issued an arbitration award and

order, concluding that Gables had breached the lease agreement

with Barreras; that Barreras terminated the lease agreement on

October 16, 2013; and that "Barreras has the right to receive full

ownership" of the Towers, pursuant to the terms of the lease

agreement.    Accordingly, the arbitrator ordered Gables's eviction

from the Towers and directed "[b]oth parties . . . to carry out

the relevant procedures in the Registry of Property to transfer

the ownership of the [Towers] in favor of Barreras."

             WM Capital, having succeeded Scotiabank as the creditor

while the arbitration proceedings were ongoing (and also having

been denied the opportunity to participate), filed this action in

January 2017 seeking a declaratory judgment, pursuant to the

Declaratory Judgment Act ("the DJA" or "the Act"), 28 U.S.C. §§

2201-2202, and Rule 57, see Fed. R. Civ. P. 57.7    Specifically, WM

Capital sought a declaration stating its rights as the holder of

a mortgage on a leasehold interest under Puerto Rico law, see P.R.

Laws Ann. tit. 30, § 6086(7) -- the same statutory right Scotiabank


     7 At the time WM Capital filed its request in the district
court for a declaratory judgment, the arbitration award was under
review in the CFI. In March 2017, Barreras moved to dismiss WM
Capital's   petition   as   premature  because   the   arbitration
proceedings between Barreras and Gables had not concluded.      In
December 2017, the CFI confirmed the arbitration award. In both
the district court and in this appeal, WM Capital has asserted
that it did not appeal the confirmed arbitration award because, as
a non-party to the arbitration, it had no right to appeal and the
award was not binding on it.


                                 - 6 -
unsuccessfully asserted as a basis for intervening in the earlier

CFI and arbitration proceedings.            That statutory provision (the

"subrogation   clause")    states    that     "[a]   registered   leasehold

interest" is "mortgageable" so "long as the lessee is authorized

to sell, assign, sublet or mortgage his/her right." Id.   It

further states that "the mortgage title holder may be subrogated

to the place and grade [of the lessee] as a transferee, either by

agreement between the interested parties or by decision of a court"

if the lease is terminated "due to causes attributable to the will

of the lessee." Id.

           In its motion for summary judgment, WM Capital sought a

declaration stating that it has been subrogated as the lessee in

Gables's lease agreement with Barreras and is therefore "entitled

to all the rights and interest in and to the Deed of Lease for the

remainder of the term thereof."          Among those rights, WM Capital

contends, is ownership of the Towers for the remainder of the lease

-- a result directly at odds with the arbitration award in the

eviction   dispute    between   Gables      and   Barreras,   which   awarded

ownership of the Towers to Barreras.              Barreras cross-moved for

summary judgment.      As noted above, the district court granted WM

Capital's motion.      WM Capital, 373 F. Supp. 3d at 354.             In its

Opinion, the district court concluded that the arbitration award

did not "extinguish[]" WM Capital's mortgages on the leasehold and

the Towers, despite a statement in the arbitration award indicating


                                    - 7 -
that the parties should take the necessary steps "to convey to

Barreras   the    title   over   the   [Towers],   free   of     liens   and

encumbrances."8 Id. at 363-64 (emphasis omitted).           The district

court further concluded that, as the holder of a valid mortgage on

the leasehold, WM Capital was entitled to be subrogated for Gables

as the lessee.9 Id. at 365.


     8 The certified English translation of the award includes
three versions of the order to the parties and, thus, directs
Gables and Barreras to take certain steps to convey ownership of
the Towers to Barreras in three separate places within the award.
Only one of those statements, however, indicates that the Towers
should be conveyed to Barreras "free of liens and encumbrances."
The other two statements omit this consequential language. On the
second page of the arbitration award (a document that was prepared
by the arbitrator in Spanish), the arbitrator directed "[b]oth
parties . . . to carry out the relevant procedures in the Registry
of Property to transfer the ownership of the [Towers] in favor of
Barreras."   Additionally, in a page-long English translation of
the award (without the accompanying findings of fact and
conclusions of law) that the arbitrator prepared "for the benefit
of the case manager in charge of this matter in the American
Arbitration Association," nearly identical language is used. In
its Opinion granting summary judgment in favor of WM Capital, the
district court pointed to several aspects of the outlier page
"suggesting that [it] was not intended to be included in the final
version of the award."     WM Capital, 373 F. Supp. 3d at 364.
Accordingly, the district court concluded that it "would be remiss
to accept Barreras's invitation to explicitly interpret this
outlier page as fully and validly extinguishing the rights of a
non-signatory non-party to the arbitration proceeding," meaning WM
Capital. Id.
     9 The district court relied on the following facts to conclude
that WM Capital was entitled to be subrogated:
           (1) the Deed of Lease was properly recorded;
           (2) it entitled the lessee to assign and sub-
           lease its right; (3) Gables was the most-
           recent lessee; (4) plaintiff, as holder of
           Gables'[s] mortgage[,] has a security on the
           recorded lease; and (5) the lease was

                                  - 8 -
            Accordingly, the district court directed WM Capital to

submit a proposed declaration. Id. at 367.    Then, the day after

the Opinion was issued, the Clerk of Court entered the Judgment in

favor of WM Capital without a statement of the parties' rights.

That same day, Barreras filed its notice of appeal without waiting

for WM Capital to file its proposed declaration -- which WM Capital

did approximately one month later.        The district court declined to

take further action pending resolution of this appeal "[i]n order

to promote efficiency in the proceedings and to preserve judicial

economy."

                                   II.

            We   have   jurisdiction    only   from   appeals   of   "final

decisions" of federal district courts.           See 28 U.S.C. § 1291.

Thus, when there is a question about the finality of the decision

below, we must address the issue even if, as in this case, the

parties do not raise it themselves.         See Gonzalez v. Thaler, 565
U.S. 134, 141 (2012) ("When a requirement goes to subject-matter

jurisdiction, courts are obligated to consider sua sponte issues

that the parties have disclaimed or have not presented."); Liberty

Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 740-42 (1976) (assessing


            cancelled for causes controlled by the will of
            the lessee, namely, Gables's nonpayment of the
            property taxes.
WM Capital, 373 F. Supp. 3d at 365 (second alteration in original)
(internal citation and quotation marks omitted).


                                  - 9 -
sua sponte appealability of purported declaratory judgment at

issue and ultimately vacating the judgment of the court of appeals

with instructions to dismiss appeal for lack of jurisdiction); see

also Ashcroft v. Iqbal, 556 U.S. 662, 671-72 (2009) (treating the

question of whether the district court issued a "'final decision'

within     the    meaning     of   §   1291"    as   one    of   "subject-matter

jurisdiction").       This appeal suffers from a fatal defect related

to these principles of finality.

             If   a   district     court   chooses   to     exercise   its   power

pursuant to the DJA,10 a decision granting summary judgment for a

party without an accompanying order declaring the specific rights

of   the    parties    will    not     constitute    a     "final   decision"   in

declaratory judgment actions.              See Am. Interinsurance Exch. v.

Occidental Fire & Cas. Co., 835 F.2d 157, 158-59 (7th Cir. 1987)

(dismissing appeal for lack of jurisdiction because district court

had issued a decision granting summary judgment and an order on

the form prescribed for judgments in civil cases but had not issued



      10   The text of the DJA states that,
             [i]n a case of actual controversy within its
             jurisdiction, . . . any court of the United
             States . . . may declare the rights and other
             legal relations of any interested party
             seeking such declaration, whether or not
             further relief is or could be sought.
28 U.S.C. § 2201(a) (emphasis added). Thus, as is evident from
the text, courts may choose whether to exercise their jurisdiction
in declaratory judgment actions.


                                       - 10 -
a "declaratory judgment or other specification of the relief to

which [the prevailing parties] were entitled by virtue of the grant

of their motions").         As the Seventh Circuit has observed, "[t]he

district judge must select the language of the declaratory judgment

and issue the order," Foremost Sales Promotions, Inc. v. Director,

ATF,   812 F.2d 1044,    1045   (7th   Cir.   1987)   (per   curiam),   and

"[d]rafting the necessary declaratory judgment . . . require[s]

some care," Am. Interinsurance Exch., 835 F.2d at 159.

             Here, WM Capital sought declaratory relief, specifically

requesting a judgment

             a) Declaring that upon the termination of the
             Ground Lease of August 29, 1960 by Barreras,
             as per the determinations made in the
             arbitration award issued on September 28, 2016
             . . . , WM Capital[] has subrogated Gables[]
             as Barreras's tenant per the terms of the
             Ground   Lease,   in  conformity   with   [the
             subrogation clause]. Therefore, WM Capital[]
             is entitled to all the rights and interest in
             and to the Ground Lease for the remainder of
             the term thereof, including 1) the right to
             sublease and/or reassign[] said deed of lease;
             2) and ownership of [the Towers] and the right
             to sell said property, pursuant to the terms
             of Ground Lease.

             b) Declaring that said subrogation would be
             permanent until the expiration of the term of
             the Ground Lease, or provisional, if the
             arbitration award issued on September 28, 2016
             is ever revoked in favor of Gables[], in which
             case, WM Capital[] or any successor would
             continue the pending foreclosure proceedings
             against Gable[s] before the Court of First
             Instance, San Juan Part.




                                     - 11 -
           c) Declaring that Barreras and Gables[] must
           refrain from any action to deprive WM
           Capital[] of its rights as recognized by [the
           subrogation clause].

           d) Granting all other relief that is proper.

           In the Opinion granting WM Capital's motion for summary

judgment and denying Barreras's cross-motion, the district court

concluded that the subrogation clause "permits [WM Capital], as

mortgagee, to subrogate [its] place and stead as assignee . . . by

decision of a competent court."           WM Capital, 373 F. Supp. 3d at

365 (alteration and omission in original) (internal quotation

marks omitted).       However, neither the Opinion nor the Judgment

addressed whether subrogation entitled WM Capital to the specific

rights it sought in its complaint, reiterated in its motion for

summary   judgment,    and     set   forth    explicitly      in   its   proposed

declaratory    judgment.        Rather,      the   district    court     deferred

delineating the rights that flowed from its grant of summary

judgment to WM Capital, as evidenced by its instruction to WM

Capital   to   "submit     a   proposed      declaration   for     the    Court's

consideration." Id. at 354, 367.        That is, the district court did

not accompany its Opinion with the necessary order carefully

specifying the parties' rights, and it never acted upon the

proposed declaratory judgment that it directed WM Capital to file.

           To be sure, some actions in the district court -- namely

the district court's instruction to the "Clerk of Court [to] enter



                                     - 12 -
judgment as to all defendants in favor of plaintiff" in the

Opinion, id. at 354, and the Clerk's issuance of a separate order

the next day titled "JUDGMENT" -- ordinarily would signify that a

final judgment had been reached.           However, the court's instruction

and nomenclature do not transform the Opinion and Judgment into a

final, appealable decision.           See, e.g., GeoSouthern Energy Corp.

v. Chesapeake Operating, Inc., 241 F.3d 388, 391-92 (5th Cir. 2001)

(dismissing    appeal   for      lack    of     appellate    jurisdiction     after

determining that an order captioned "Amended Final Judgment" that

concluded    with   "THIS   IS    A     FINAL    JUDGMENT"    was   not   a   final

judgment).

             The parties' appellate briefs and the flurry of motions

filed in the district court after the notice of appeal demonstrate

why the precise specification of the parties' rights is essential,

both for appellate review and for the understanding of the parties

about the status of their competing claims.                 Here, for instance,

Barreras argues that the district court erred by concluding that

the arbitration award between Gables and Barreras, in which the

arbitrator did not allow WM Capital to intervene, did not have a

preclusive effect on this litigation.               It is difficult, however,

to determine the relationship between the district court's grant

of summary judgment and that arbitration award without a precise

specification of the rights that flow from the district court's

decision.


                                      - 13 -
             Moreover,   it   is   apparent   that    the   parties   do   not

understand their rights in the Towers and the leasehold even after

the district court's grant of summary judgment. After the issuance

of the district court's Opinion, WM Capital filed a petition to

the   Commonwealth   Registrar     of   Property     seeking,   among   other

things, that the Registrar record WM Capital as "vested with fee

simple title over [the Towers]," which, in turn, prompted Barreras

to file an "emergency motion for court order" in the district court

asserting that there was no final decision establishing WM Capital

was entitled to that remedy.        WM Capital, for its part, sought an

order from the district court directing Barreras to withdraw a

writ of execution -- which directed the Registry to record Barreras

as the owner of the leased land and the Towers "free of liens and

encumbrances" -- from the Property Registry.                The race of the

parties to use their respective judgments (for WM Capital, the

district court's grant of summary judgment; for Barreras, the CFI's

affirmation of the arbitration award) at the Property Registry

underscores why a precise delineation of the parties' rights is

essential.      If the district court had entered a declaratory

judgment as it contemplated, WM Capital would not have to assert

its own interpretation of the grant of summary judgment in the

Registry of Property.

             At bottom, it is apparent from the district court's own

Opinion that its decision did not "end[] the litigation on the


                                   - 14 -
merits and leave[] nothing for the court to do but execute the

judgment," our general standard for assessing whether a decision

is "final."      Catlin v. United States, 324 U.S. 229, 233 (1945);

see also Am. Interinsurance Exch., 835 F.2d at 158 (citing district

court's instruction to the parties to file a proposed declaration

as evidence that its grant of summary judgment and accompanying

"judgment" without specification of the parties' rights were not

final).    The district court had not yet ruled on all the relief WM

Capital sought -- and not because it declined to exercise its power

pursuant    to   the   DJA.   Rather,    the   district   court   clearly

demonstrated its intent to take further action by directing WM

Capital to file a proposed declaration.           Consistent with that

intent, the parties continued to submit filings to the district

court, and the court's decision to hold those motions in abeyance

pending disposition of this appeal underscores that it did not

view the Opinion and Judgment from which Barreras appeals as a

final declaratory judgment.

            We recognize that the district court may have thought

Barreras's notice of appeal divested it of jurisdiction and thus

precluded it from ruling on WM Capital's proposed declaration.

See Donahue v. Fed. Nat'l Mortg. Ass'n, 971 F.3d 1, ___ (1st Cir.

2020) ("[G]enerally, '[t]he filing of a notice of appeal is an

event of jurisdictional significance -- it confers jurisdiction on

the court of appeals and divests the district court of its control


                                - 15 -
over those aspects of the case involved in the appeal.'" (second

alteration in original) (emphasis omitted) (quoting Griggs v.

Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982))).      It is

debatable whether Barreras's notice did, in fact, divest the court

of jurisdiction, given that "no divestiture . . . occurs 'if the

notice of appeal is defective in some substantial and easily

discernible way (if, for example, it is based on an unappealable

order).'" Id. (quoting United States v. Brooks, 145 F.3d 446, 456

(1st Cir. 1998)).    However, we need not resolve that debate. The

relevant inquiry here is whether there is a final decision, not

whether the district court could have entered one despite the

notice of appeal.   As we have explained, the district court never

entered a final decision.    Without a final declaratory judgment,

we lack appellate jurisdiction. The appeal is therefore dismissed.

            So ordered.




                              - 16 -